Citation Nr: 0633329	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left hallux valgus, including whether a 
separate rating under Diagnostic Code 8521 is warranted.

2.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1978, and from July 1985 to January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that (1) granted the veteran's claim of 
entitlement to service connection for left hallux valgus with 
an evaluation of 10percent, and (2) denied the veteran's 
claim of entitlement to service connection for a left ankle 
condition.  The veteran perfected timely appeals of these 
determinations to the Board.

The Board observes that at present, the veteran's service-
connected left hallux valgus is rated as a single disability 
under Diagnostic Code 5280.  As will be explained below, the 
Board believes that the issue of whether the veteran is 
entitled to a separate rating under DC 8251 for neurological 
impairment of the left foot, may be reasonably inferred from 
the evidence of record.  Therefore, the Board will construe 
that issue, for purposes of this appeal, as listed on the 
cover page of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected left hallux valgus is 
manifested by an inability to plantar or dorsiflex the left 
large toe, continued intermittent pain in the left large toe 
descending along the extensor hallucis longus tendon to over 
the left anterior ankle, and secondary distal atrophy of that 
same tendon with decreased dorsiflexion of the left foot.

2.  The veteran's service-connected left hallux valgus 
results in neurological impairment manifested by foot drop as 
the mechanical result of scar tissue and reduced insertional 
activity as well as absent volitional activity of the left 
extensor hallucis longus tendon.  

3.  The evidence of record demonstrates that the 
symptomatology of the left ankle overlaps with that 
associated with the service-connected left hallux valgus.


CONCLUSIONS OF LAW

1.  An initial 30 percent disability rating for left hallux 
valgus is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.25, 4.68, 
4.71a, Diagnostic Codes 5167, 5284 (2006).

2.  A separate 10 percent disability rating for neurological 
impairment manifested by foot drop as the mechanical result 
of scar tissue and reduced insertional activity as well as 
absent volitional activity of the left extensor hallucis 
longus tendon, as residuals of the multiple surgeries for the 
left hallux valgus, is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.25, 
4.68, 4.124a, Diagnostic Codes 5167, 8521 (2006).

3.  The criteria for establishing entitlement to service 
connection for a left ankle disability as a separate and 
distinct condition are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 4.14 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).

The VCAA furthermore requires VA to provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
November 2002 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

Where the claims involve basic entitlement to service 
connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
require notice that a disability rating and an effective date 
will be assigned if service connection (or a higher rating) 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the veteran on 
these elements with respect to his claim for service 
connection for a left ankle disability, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In that regard, as the Board concludes below that 
that the preponderance is against the veteran's claim for 
service connection for a left ankle disability, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot.  Moreover, in light of the 
favorable action taken with respect to the veteran's service-
connected left hallux valgus, the Board finds no prejudice to 
the veteran concerning that matter in the issuance of a final 
decision.

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims for an increased rating for left 
hallux valgus and service connection for a left ankle 
disability.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical and service 
personnel records, photographic evidence, post-service 
neurology records, a VA medical examination, statements by 
the veteran and his representative, and a hearing before the 
Board.

II.  Initial disability rating for left hallux valgus

Disability evaluations are based on average impairment in 
earning capacity, and are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching a decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Where, as here, the question for consideration is the 
propriety of the initial rating assigned after the grant of 
service connection, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings", 
whereby it is possible for a veteran to be awarded separate 
percentage ratings for separate periods based on the facts 
found during the appeal period, is required.  See Fenderson 
v. Brown, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

Entitlement to service connection for left hallux valgus was 
granted by a February 2003 rating decision, and a 10 percent 
rating was assigned.  This determination was based on the 
record evidence showing a diagnosis of hallux valgus both 
while in service and on December 2002 VA examination.  The 
record further reflects that during service the veteran 
underwent four surgeries to his left foot: in October 1993 
(bunionectomy, left foot, with metatarsal osteotomy); in 
September 1996 (plantar flexory wedge osteotomy, left first 
metatarsal; cheilectomy and release of the flexor hallucis 
brevis tendon, lateral foot; removal of fibular sesamoidal 
bone, left foot; and lengthening of the extensor hallucis 
longus tendon, left foot); in February 1997 (removal of 
retained hardware, left first metatarsal; and remove of 
probable ganglion cyst, left first extensor hallucis longus 
tendon); and in July 2000 (left foot cheilectomy with 
extensor hallucis longus tendon shortening).

The veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his left hallux valgus.  
Under Diagnostic Code 5280, severe unilateral hallux valgus 
warrants a 10 percent rating if the extent of the disability 
is equivalent to amputation of the great toe.  A 10 percent 
rating is also warranted for postoperative unilateral hallux 
valgus with resection of the metatarsal head.  38 C.F.R. 
§ 4.71a.  Given that the veteran is currently receiving the 
maximum rating under Diagnostic Code 5280, a higher rating is 
not assignable under that code.

Notably, however, on VA examination in December 2002, the 
examiner diagnosed the veteran's foot disability as including 
the inability to plantar or dorsiflex the left large toe, 
continued intermittent pain in the left large toe descending 
along the extensor hallucis longus tendon resulting in pain 
over the left anterior ankle, and distal atrophy of the 
tendon with decreased dorsiflexion of the left foot.  Rather 
than just diagnosing the veteran's foot disability as a 
hallux valgus condition, the examiner opined that such foot 
disability was the result of the veteran's in-service foot 
surgeries for his hallux valgus condition.  Because the 
veteran's disability is characterized by injury to the foot, 
as a whole, caused by surgeries for his left hallux valgus, 
such disability may be rated under Diagnostic Code 5284.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (The Board 
selection of a diagnostic code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined 
and a reasonable basis exists for its selection) (citations 
omitted); see also Tedeschi v. Brown, 7 Vet. App. 411, 413-14 
(1995).

Under Diagnostic Code 5284, moderate injury of the foot 
warrants a 10 percent rating.  A 20 percent rating requires 
moderately severe injury of the foot.  A 30 percent rating 
requires severe injury of the foot.  38 C.F.R. § 4.71a.

The evidence shows that on VA examination in 2002, the 
examiner found: no motion of the great left toe at all; very 
sensitive skin over the left great toe and proximal to the 
first metatarsal area; 15 degrees dorsiflexion for the left 
foot as compared to 20 to 25 degrees for the right one; 
tenderness over the extensor hallucis longus tendon on the 
left foot extending up toward the anterior ankle region; some 
atrophy of the distal part of the tendon as compared to the 
right side; that the veteran was able to stand on his toes 
and heels; and that the veteran had a slight limp when 
getting up after resting.  The veteran was diagnosed with 
inability to plantar or dorsiflex the left large toe as a 
result of multiple surgeries, continued intermittent pain in 
the left large toe descending along the extensor hallucis 
longus tendon to over the left anterior ankle, and secondary 
distal atrophy of the tendon with decreased dorsiflexion of 
the left foot as a result of the involvement of that tendon.  
It was noted that the veteran did not use any assistive 
walking devices other than a shoe insert.

In view thereof, the Board finds that, overall, the veteran's 
left hallux valgus more nearly approximates the criteria for 
a 30 percent rating under Diagnostic Code 5284, based on 
medical evidence showing a disability picture consistent with 
severe injury of the left foot due to his in-service 
surgeries.  Further, the maximum rating for injuries of the 
foot is 30 percent.  The Board has considered the holding in 
DeLuca v. Brown, supra, where, in cases such as this, where 
the veteran's disability may be rated based on functional 
impairment due to pain must be equated to loss of motion.  
However, where as here, the veteran is already receiving the 
maximum rating assignable, consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Hence, a higher rating is not warranted.

The Board also finds that the evidence of record reasonably 
infers that there is also a claim for a separate rating for 
neurological involvement of the left foot under Diagnostic 
Code 8521, in light of Estaban v. Brown, 6 Vet. App. 259 
(1994).  VA is obligated to consider all issues reasonably 
inferred by the evidence of record, even if such issues are 
not directly raised by the veteran.  See generally Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (citing 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (VA must 
determine all potential claims raised by the evidence)).

In this regard, the Board observes that when the medical 
evidence is evaluated under VA's Schedule for Rating 
Disabilities, it is apparent that the veteran is entitled to 
a separate 10 percent rating for neurological involvement of 
the left foot under Diagnostic Code 8152, and a separate 30 
percent rating for other injuries of the left foot under 
Diagnostic Code 5284, bringing the total to a combined 40 
percent disability rating for the left foot.  38 C.F.R. 
§ 4.25.  Here, the record reflects that on neurology 
examination in June 2005, the veteran was diagnosed with 
reduced insertional activity and absent volitional activity 
of the left extensor hallucis longus, with relative 
preservation of the left gastrocnemius, and tibialis 
anterior.  In the July 2005 follow up neurology examination, 
the examiner noted foot drop as the mechanical result of scar 
tissue from trauma to the veteran's left foot.  In addition, 
the medical record evidence has associated this neurological 
involvement with the left hallux valgus surgeries performed 
during service.  Thus, in view of the foregoing, and 
resolving all reasonable doubt in favor of the veteran, the 
Board determines that the neurological impairment of the left 
foot is separate and distinct and would not result in 
evaluation of the same manifestation twice under various 
diagnoses.  Accordingly, a separate disability rating is 
warranted.

Moreover, as a 10 percent disability rating is separately 
assigned for neurological impairment of the left foot 
(manifested by foot drop as the mechanical result of scar 
tissue and reduced insertional activity as well as absent 
volitional activity of the left extensor hallucis longus), to 
assign more than 40 percent for the left foot would violate 
the "amputation rule," which provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at that elective level, were 
amputation to be performed.  See 38 C.F.R. § 4.68 (2006). 
[Amputation of the foot warrants a 40 percent rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5167 (2006).]

Finally, to accord justice in the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Secretary is authorized to approve, on the basis of the 
criteria set forth in 38 C.F.R. § 3.321(b)(1), an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

In the instant case, the evidence does not suggest, nor has 
the veteran argued, that the veteran's disability has 
resulted in marked interference with employment, frequent 
periods of hospitalization, or any other such factors that 
would render impractical the application of regular schedular 
standards.  Thus, the Board finds the schedular criteria to 
be adequate, and will not consider an extra-schedular 
evaluation.


III.  Service connection for left ankle condition

The veteran also argues that he is entitled to service 
connection for a left ankle condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In order for the Board to grant service connection for a left 
ankle condition, the Board must find that such ankle 
condition is a separate disability from the veteran's foot 
disability, so as to avoid an impermissible "pyramiding" of 
benefits.  See 38 C.F.R. § 4.14; See also Brady v. Brown, 4 
Vet.App. 203, 206 (1993).  The "critical element" in 
determining whether a separate disability rating may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders.  See Esteban v. Brown, 6 Vet.App. at 
261.  The Board finds that to the extent that the medical 
evidence shows any symptoms involving the left ankle, such 
symptoms, including any limitation of motion due to injury of 
the extensor hallucis longus tendon, have been considered in 
evaluating the veteran's overall left foot injury as a result 
of the multiple surgeries.   Such symptoms are thus properly 
considered as part of his disability under Diagnostic Code 
5284, and not as part of a separate and distinct disability.  
Therefore, service connection for a left ankle condition is 
not warranted.


ORDER

Entitlement to an initial 30 percent disability rating for 
left hallux valgus is granted, subject to the provisions 
governing the award of monetary benefits.

Entitlement to a separate 10 percent disability rating for 
neurological impairment manifested by foot drop as the 
mechanical result of scar tissue and reduced insertional 
activity as well as absent volitional activity of the left 
extensor hallucis longus tendon, as residuals of the multiple 
surgeries for the left hallux valgus, is granted, subject to 
the provisions governing the award of monetary benefits.

Entitlement to service connection for left ankle disability 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


